UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06395 Dreyfus New York Municipal Cash Management (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 10/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New York Municipal Cash Management October 31, 2015 (Unaudited) Coupon Maturity Principal Short-Term Investments99.6% Rate (%) Date Amount ($) Value ($) Albany Industrial Development Agency, Civic Facility Revenue (Albany Medical Center Hospital Project) (LOC; Bank of America) 0.03 11/7/15 1,900,000 a 1,900,000 Albany Industrial Development Agency, Civic Facility Revenue (The College of Saint Rose Project) (LOC; Wells Fargo Bank) 0.01 11/7/15 7,100,000 a 7,100,000 Battery Park City Authority, Senior Revenue 3.00 11/1/15 4,275,000 4,275,327 Build New York City Resource Corporation, Revenue (Federation of Protestant Welfare Agencies, Inc. Project) (LOC; TD Bank) 0.05 11/7/15 1,200,000 a 1,200,000 Clarkstown Central School District, GO Notes, TAN 1.25 11/5/15 10,000,000 10,001,284 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Trust) 0.06 11/7/15 4,985,000 a 4,985,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Anderson Foundation for Autism, Inc. Project) (LOC; M&T Trust) 0.06 11/7/15 2,900,000 a 2,900,000 East Aurora Union Free School District, GO Notes, BAN 1.00 6/16/16 4,600,000 4,608,821 Eastchester Union Free School District, GO Notes, TAN 1.00 2/25/16 10,000,000 10,023,626 Franklin County Industrial Development Agency, Civic Facility Revenue (Paul Smith's College Project) (LOC; U.S. Bank NA) 0.09 11/7/15 535,000 a 535,000 Franklin County Industrial Development Agency, Civic Facility Revenue (Trudeau Institute, Inc. Project) (LOC; HSBC Bank USA) 0.15 11/7/15 995,000 a 995,000 Islip, GO Notes, BAN (Various Purposes) 0.50 12/18/15 13,540,000 13,547,521 Ithaca, GO Notes, BAN 1.00 2/19/16 16,388,228 16,415,223 Metropolitan Transportation Authority, Dedicated Tax Fund, BAN 0.75 6/1/16 2,000,000 2,006,034 Metropolitan Transportation Authority, Transportation Revenue (LOC; Citibank NA) 0.01 11/7/15 2,400,000 a 2,400,000 Metropolitan Transportation Authority, Transportation Revenue, BAN 0.50 3/1/16 5,000,000 5,003,872 Metropolitan Transportation Authority, Transportation Revenue, BAN 0.50 3/1/16 3,000,000 3,002,206 Metropolitan Transportation Authority, Transportation Revenue, BAN 1.00 3/1/16 5,000,000 5,010,866 Middletown, GO Notes, BAN 1.00 2/19/16 5,000,339 5,011,216 Nassau County Industrial Development Agency, Civic Facility Improvement Revenue, Refunding (Cold Spring Harbor Laboratory Project) (Liquidity Facility; TD Bank) 0.01 11/2/15 2,300,000 2,300,000 Nassau County Interim Finance Authority, Sales Tax Secured Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.01 11/7/15 2,000,000 a 2,000,000 New York City, GO Notes 3.00 8/1/16 3,600,000 3,673,938 New York City, GO Notes (LOC; Bank of Tokyo-Mitsubishi UFJ, Ltd.) 0.01 11/7/15 15,000,000 a 15,000,000 New York City, GO Notes (LOC; Sumitomo Mitsui Banking Corp.) 0.01 11/7/15 11,000,000 a 11,000,000 New York City, GO Notes (LOC; TD Bank) 0.01 11/2/15 1,000,000 a 1,000,000 New York City Capital Resource Corporation, Recovery Zone Facility Revenue (WytheHotel Project) (LOC; M&T Trust) 0.05 11/7/15 3,800,000 a 3,800,000 New York City Capital Resource Corporation, Revenue (Loan Enhanced Assistance Program - Cobble Hill Health Center, Inc. Project) (LOC; Bank of America) 0.08 11/7/15 750,000 a 750,000 New York City Housing Development Corporation, MFHR (456 Washington Street) (Liquidity Facility; TD Bank) 0.02 11/7/15 7,100,000 a 7,100,000 New York City Housing Development Corporation, MFHR (Sustainable Neighborhood Bonds) (Liquidity Facility; Wells Fargo Bank) 0.02 11/7/15 1,500,000 a 1,500,000 New York City Industrial Development Agency, Civic Facility Revenue (Brooklyn United Methodist Church Home Project) (LOC; TD Bank) 0.02 11/7/15 365,000 a 365,000 New York City Industrial Development Agency, Civic Facility Revenue (Children's Oncology Society of New York, Inc. Project) (LOC; JPMorgan Chase Bank) 0.01 11/7/15 3,100,000 a 3,100,000 New York City Industrial Development Agency, Civic Facility Revenue (Jewish Community Center on the Upper West Side, Inc. Project) (LOC; M&T Trust) 0.06 11/7/15 4,350,000 a 4,350,000 New York City Industrial Development Agency, Civic Facility Revenue (Sephardic Community Youth Center, Inc. Project) (LOC; M&T Trust) 0.06 11/7/15 7,200,000 a 7,200,000 New York City Industrial Development Agency, Civic Facility Revenue (Spence-Chapin, Services to Families and Children Project) (LOC; TD Bank) 0.05 11/7/15 8,330,000 a 8,330,000 New York City Industrial Development Agency, Civic Facility Revenue (The Allen-Stevenson School Project) (LOC; JPMorgan Chase Bank) 0.04 11/7/15 3,865,000 a 3,865,000 New York City Industrial Development Agency, Civic Facility Revenue (Village Community School Project) (LOC; TD Bank) 0.11 11/7/15 2,825,000 a 2,825,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Citibank NA) 0.01 11/2/15 7,555,000 a 7,555,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Mizuho Bank, Ltd.) 0.01 11/2/15 1,000,000 a 1,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Wells Fargo Bank) 0.01 11/7/15 1,600,000 a 1,600,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Bank of America) 0.01 11/2/15 8,000,000 a 8,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; California State Teachers Retirement System) 0.01 11/2/15 1,500,000 a 1,500,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.02 11/2/15 29,000,000 a 29,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; PNC Bank NA) 0.01 11/2/15 2,000,000 a 2,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Sumitomo Mitsui Banking Corp.) 0.01 11/7/15 3,500,000 a 3,500,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Liquidity Facility; Wells Fargo Bank) 0.01 11/2/15 3,000,000 a 3,000,000 New York City Transitional Finance Authority, Building Aid Revenue (Citigroup ROCS, Series RR II R-14076) (Liquidity Facility; Citibank NA) 0.02 11/7/15 6,250,000 a,b,c 6,250,000 New York City Transitional Finance Authority, Future Tax Secured Revenue (Liquidity Facility; JPMorgan Chase Bank) 0.01 11/7/15 14,900,000 a 14,900,000 New York City Transitional Finance Authority, Future Tax Secured Senior Revenue, Refunding (Liquidity Facility; TD Bank) 0.01 11/2/15 1,600,000 a 1,600,000 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 4.00 11/1/15 305,000 305,031 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/15 385,000 385,049 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (SBPA; Bank of America) 0.01 11/2/15 9,325,000 a 9,325,000 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue (SBPA; Royal Bank of Canada) 0.01 11/2/15 1,000,000 a 1,000,000 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue, Refunding 5.00 11/1/15 2,295,000 2,295,299 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Royal Bank of Canada) 0.01 11/2/15 1,300,000 a 1,300,000 New York Local Government Assistance Corporation, Subordinate Lien Revenue, Refunding (Liquidity Facility; Bank of America) 0.01 11/7/15 14,000,000 a 14,000,000 New York State Dormitory Authority, Municipal Health Facilities Improvement Program Lease Revenue (New York City Issue) 5.00 1/15/16 1,790,000 1,807,531 New York State Dormitory Authority, Revenue (Blythedale Children's Hospital) (LOC; TD Bank) 0.02 11/7/15 6,850,000 a 6,850,000 New York State Dormitory Authority, Revenue (Catholic Health System Obligated Group) (LOC; HSBC Bank USA) 0.02 11/7/15 5,985,000 a 5,985,000 New York State Dormitory Authority, Revenue (Highland Community Development Corporation) (LOC; HSBC Bank USA) 0.03 11/7/15 1,200,000 a 1,200,000 New York State Dormitory Authority, Revenue (Le Moyne College) (LOC; TD Bank) 0.01 11/7/15 1,485,000 a 1,485,000 New York State Dormitory Authority, Revenue (The Rockefeller University) (Liquidity Facility; JPMorgan Chase Bank) 0.01 11/7/15 2,000,000 a 2,000,000 New York State Dormitory Authority, Revenue, CP (Columbia University) 0.05 11/4/15 8,000,000 8,000,000 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/16 150,000 152,627 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/16 1,350,000 1,374,157 New York State Dormitory Authority, State Sales Tax Revenue 5.00 3/15/16 1,000,000 1,017,777 New York State Environmental Facilities Corporation, State Revolving Funds Revenue (Master Financing Program) 2.00 3/15/16 2,190,000 2,204,797 New York State Housing Finance Agency, Housing Revenue (20 River Terrace) (Liquidity Facility; FNMA and LOC; FNMA) 0.01 11/7/15 2,500,000 a 2,500,000 New York State Housing Finance Agency, Housing Revenue (25 Washington Street) (LOC; M&T Trust) 0.02 11/7/15 7,000,000 a 7,000,000 New York State Housing Finance Agency, Housing Revenue (29 Flatbush Avenue) (LOC; Landesbank Hessen-Thuringen Gironzentrale) 0.02 11/7/15 4,500,000 a 4,500,000 New York State Housing Finance Agency, Housing Revenue (29 Flatbush Avenue) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.02 11/7/15 14,000,000 a 14,000,000 New York State Housing Finance Agency, Housing Revenue (80 DeKalb Avenue) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.02 11/7/15 6,000,000 a 6,000,000 New York State Housing Finance Agency, Housing Revenue (Baisley Park Gardens) (LOC; Citibank NA) 0.03 11/7/15 6,035,000 a 6,035,000 New York State Housing Finance Agency, Housing Revenue (North End Avenue) (Liquidity Facility; FNMA and LOC; FNMA) 0.01 11/7/15 3,500,000 a 3,500,000 New York State Housing Finance Agency, Service Contract Revenue, Refunding (LOC; Bank of America) 0.05 11/7/15 7,690,000 a 7,690,000 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) (Liquidity Facility; JPMorgan Chase Bank) 0.01 11/7/15 13,000,000 a 13,000,000 New York State Power Authority, CP (Liquidity Facility: JPMorgan Chase Bank, Toronto-Dominion Bank, State Street Bank and Trust Co. and Wells Fargo Bank) 0.03 11/17/15 2,359,000 2,359,000 New York State Power Authority, Revenue 5.00 11/15/15 2,015,000 2,018,943 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Revenue 5.00 4/1/16 1,080,000 1,101,617 New York State Thruway Authority, State Personal Income Tax Revenue (Transportation) 3.00 3/15/16 500,000 505,172 New York State Urban Development Corporation, Service Contract Revenue 5.00 1/1/16 2,355,000 2,374,346 New York State Urban Development Corporation, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/16 620,000 630,991 North Hempstead, GO Notes, Refunding 3.00 1/15/16 1,740,000 1,750,204 Orange County Industrial Development Agency, Civic Facility Revenue (Tuxedo Park School Project) (LOC; M&T Trust) 0.06 11/7/15 200,000 a 200,000 Putnam County Industrial Development Agency, Civic Facility Revenue (United Cerebral Palsy of Putnam and Southern Dutchess Project) (LOC; TD Bank) 0.01 11/7/15 1,400,000 a 1,400,000 Rochester, GO Notes, BAN 1.00 3/16/16 10,345,000 10,376,471 Saratoga County Capital Resource Corporation, Revenue (The Saratoga Hospital Project) (LOC; HSBC Bank USA) 0.02 11/7/15 4,525,000 a 4,525,000 Sodus Central School District, GO Notes, BAN 1.00 2/3/16 1,000,000 1,001,195 Syracuse Industrial Development Agency, Civic Facility Revenue (Community Development Properties - Vanderbilt/Larned Project) (LOC; M&T Trust) 0.06 11/7/15 1,705,000 a 1,705,000 Syracuse Industrial Development Agency, Civic Facility Revenue (Crouse Health Hospital, Inc. Project) (LOC; HSBC Bank USA) 0.02 11/7/15 985,000 a 985,000 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (Liquidity Facility; Bank of Tokyo-Mitsubishi UFJ, Ltd.) 0.01 11/7/15 6,000,000 a 6,000,000 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) (LOC; State Street Bank and Trust Co.) 0.01 11/7/15 3,735,000 a 3,735,000 Triborough Bridge and Tunnel Authority, General Revenue, Refunding (MTA Bridges and Tunnels) (LOC; Wells Fargo Bank) 0.01 11/2/15 1,400,000 a 1,400,000 West Genesee Central School District, GO Notes, RAN 1.00 12/18/15 6,000,000 6,005,301 Total Investments (cost $431,970,442) % Cash and Receivables (Net) .4 % Net Assets % a Variable rate demand note - rate shown is the interest rate in effect at October 31, 2015. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2015, this security amounted to $6,250,000 or 1.4% of net assets. c The fund does not directly own the municipal security indicated; the fund owns an interest in a special purpose entity that, in turn, owns the underlying municipal security. The special purpose entity permits the fund to own interests in underlying assets, but in a manner structured to provide certain advantages not inherent in the underlying bonds (e.g., enhanced liquidity, yields linked to short-term rates). At October 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment In Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of October 31, 2015 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 431,970,442 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New York Municipal Cash Management By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 22, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 22, 2015 By: /s/ James Windels James Windels Treasurer Date: December 22, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
